Title: To George Washington from Lieutenant Colonel William De Hart, 17 January 1780
From: De Hart, William
To: Washington, George


          
            Sir
            Newark [N.J.] Janry 17. 1780
          
          Agreeable to your Excellencys Orders I Brought the Detachment to this place Which I Perform’d in Nine Hours from the Receiving My Orders I Requested Col. Hamilton last Evening to Mention to your Excellency the Reasons of My Not Returning to Paramus Untill I Heard further from your Excellency.
          
          the Naked situation of One half of My Men the U⟨nc⟩ertainty I was in with Respect to My being Relief’d & the Distance So⟨illegible⟩ing great.
          I should ⟨be⟩ glad to Hear from Your Excellency As soon [as] Possible my Orders. I Am Sir Your Most Hum. Servt
          
            Wm D. Hart
          
          
            P:S: the Provision in Bergen County is Collecting fast I hear.
            
              W. D. Hart
            
          
        